DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/816,490. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Aug 1, 2022 has been entered.
 

Status of Claims
Claim(s) 39-41, 43-45, 47-51, 53 and 55-62 is/are currently pending and has/have been examined.
Claim(s) 59-62 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Aug 1, 2022 has been entered. Applicant’s Remarks filed on Aug 1, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-11 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 39-41, 43-45, 47-51, 53 and 55-62 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
Regarding Claim 39, the recitation “a magnetic bead” in line 9-10 of the claim is unclear. It is unclear if this instance of “magnetic bead” is intended to describe a distinct magnetic bead from the one recited in line 3 of the same claim, or if it is a specific one of the attracted magnetic beads of line 8. As best understood, they are intended to describe the same entity and will be interpreted as such in the interest of compact prosecution. 

	Claim(s) 40-41, 43-45, 47 and 61-62 are rejected by virtue of dependency on Claim 39. 

Regarding Claim 39 and 48, the recitation “first concentration of non-analytes” and “second concentration of non-analytes’ claim is unclear. It is unclear if Applicant intends for the first and second concentration of non-analytes to comprise the same non-analyte. That is, what are the metes and bounds of the claim regarding the identity of the non-analytes? Could the first and second non-analytes be distinct, or should they be the same? This is particularly relevant with respect to the limitation regarding the ratio of the concentrations of first and second non-analytes. As best understood, Applicant intended to describe that there’s a reduction in the concentration of the non-analyte present in the input droplet, such that the output droplet has a lesser amount of said non-analyte (i.e. that the non-analytes are the same), and will be treated as such during prosecution. 

	Claim(s) 40-41, 43-45, 47, 49-51, 53 and 55-62 are rejected by virtue of dependency on Claim 39 and 48 as appropriate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 39-41, 43, 45, 47-52, 55-57 and 59-62 is/are under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2016/0258902, already of record).

Regarding Claim 39, Bailey teaches a microfluidic washing device (see Bailey: Abstract; [0004]; [0127]), comprising:
a wash buffer inlet and a wash buffer outlet (see Bailey: “When using the device 500 for volume extraction, for example, washing buffer flows from the first side channel inlet port 526 through the first side channel 522 toward the K-junction 512”, [0129]; Fig 16A; Fig 18)
an input droplet comprising a magnetic bead (see Bailey: “device 500 can remove significant droplet volume selectively by not removing magnetic beads in that volume. Magnetic beads may bind sample using common techniques like immunoprecipitation or other methods. Therefore, the device 500 may advantageously remove undesired fluid from a magnetic bead-bound sample, and a desired fluid may then be injected into the droplet using another K-junction on the same device (e.g., in series)”, [0128]; Fig 16A; Fig 18)
a wash buffer flowing from the wash buffer inlet to the wash buffer outlet (see Bailey: “When using the device 500 for volume extraction, for example, washing buffer flows from the first side channel inlet port 526 through the first side channel 522 toward the K-junction 512”, [0129]; Fig 16A; Fig 18)
a coalescing component that coalesces an input droplet (see Bailey: “droplets experience volume removal at the K-junction based on the applied pressure for the K-junction washing buffer in the presence of AC electric field delivered by the AC electrode channel”, [0129]; Fig 16A; Fig 18; the examiner notes that the electrode is being interpreted as corresponding to the coalescing component)
an attracting component that attracts magnetic beads (see Bailey: “The magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads”, [0130]; Fig 16A; Fig 18)
an outlet component comprising an output droplet comprising a magnetic bead in a portion of wash buffer (see Bailey: “Sample droplets and waste flow travel through the main channel 508 and the second side channel 524, respectively, to the detection region 538 where magnetic beads can be visualized using microscopy”, [0131]; Fig 16A;  Fig 18)
wherein the input droplet further comprises a first concentration of non-analytes (see Bailey: “magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads.”, [0130]; Fig 16A; Fig 18; the examiner notes that non-analytes is being considered to include everything that is not the magnetic beads).
the output droplet comprises a second concentration of non-analytes (the examiner notes that as part of the volume has been removed, the non-analyte concentration of the input and output droplets would be distinct). 
Bailey teaches that the volume is removed from the input droplet, removing unnecessary components from the input droplet while retaining components attached to the magnetic bead. Bailey also teaches an output droplet comprising the magnetic beads, part of the original volume and a volume of wash buffer (see Bailey: [0076]; [0128]). Bailey further describes that increasing the pressure on the anti-parallel flow decreased the amount of droplet volume split off from the original droplet (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction). 
Bailey does not explicitly teach that “the ratio of the first concentration of non-analytes to the second concentration of non-analytes is greater than 10:1”. 
However, based on the above teachings, where Bailey teaches removing unnecessary components from the input droplet while retaining components attached to the magnetic bead and adding wash buffer, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of volume removed in the washing process by modifying the pressure on the anti-parallel flow to obtain a further reduction in the concentration of the non-analyte of 10:1 as claimed. As the amount of volume removed is a variable that can be modified, among others, by adjusting the pressure of the anti-parallel flow, with said amount of volume removed decreasing as said pressure is increased, the amount of volume removed (and, thus, the resulting number of non-analytes in the output droplet and ratio in relation to the number of non-analytes in the input droplet) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the modifying the amount of volume removed by changing the pressure of the anti-parallel flow in the apparatus of Bailey to obtain the ratio of non-analytes between the input and output droplet. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in Bailey reads upon Claim 1 as it achieves a reduction in the amount of non-analyte present in the output droplet when compared to the amount of non-analyte present in the input droplet. The examiner also notes that increasing the amount of volume removed from the input droplet would have advantageously provided a further reduction in the amount of undesired fluid present in the output droplet, effectively resulting in an outlet droplet comprising less non-analytes. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pressure of the anti-parallel flow of Bailey to obtain an increase in volume reduction, and thus in removal of non-analytes, because Bailey teaches the pressure on the anti-parallel flow can affect the amount of droplet volume split off from the original droplet, , effectively resulting in an outlet droplet comprising less non-analytes (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction, and as the amount of volume removed is a variable that can be modified, among others, by adjusting the pressure of the anti-parallel flow, with said amount of volume removed decreasing as said pressure is increased, the amount of volume removed (and, thus, the resulting number of non-analytes in the output droplet and ratio in relation to the number of non-analytes in the input droplet) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention).
Note: Claim(s) 39-47 contain a large amount of functional language (i.e. “configured…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 40, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein said coalescing component produces an electric potential (see Bailey: “droplets experience volume removal at the K-junction based on the applied pressure for the K-junction washing buffer in the presence of AC electric field delivered by the AC electrode channel”, [0129]).

Regarding Claim 41, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein said attracting component comprises a magnet (see Bailey: “The magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads”, [0130]).

	Regarding Claim 43, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches further comprising an oil inlet configured to provide an oil co-flow (see Bailey: “device 500 being used, for example, to split droplets 540 in oil 542 at the K-junction 512. The droplets 540 are formed via oil 542 at 66 kPa in aqueous bead solution at 63 kPa, and parallel oil flow at 10 kPa (i.e., from the first side channel 522 to the second side channel 524).”, [0126]).

	Regarding Claim 45, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein said coalescing component comprises an electrode at the proximal side of the device and said attracting component comprises a magnet at the distal side of the device (see Bailey: “The electric field portion 504 can include an AC electrode 530 and a ground electrode 532… The magnet portion 503 can include one or more magnets…” [0113]-[0114]; Fig 16A; annotated Figure 16A below). 

    PNG
    media_image1.png
    422
    893
    media_image1.png
    Greyscale


	Regarding Claim 47, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein said magnetic bead comprises a binding moiety for an analyte (see Bailey: “Magnetic beads may bind sample using common techniques like immunoprecipitation or other methods.”, [0128]).

Regarding Claim 48, Bailey teaches a method of washing magnetic beads in a microfluidic device (see Bailey: Abstract; [0004]; [0127]), the method comprising:
coalescing (see Bailey: “droplets experience volume removal at the K-junction based on the applied pressure for the K-junction washing buffer in the presence of AC electric field delivered by the AC electrode channel”, [0129]) an input droplet comprising a magnetic bead (see Bailey: “device 500 can remove significant droplet volume selectively by not removing magnetic beads in that volume. Magnetic beads may bind sample using common techniques like immunoprecipitation or other methods. Therefore, the device 500 may advantageously remove undesired fluid from a magnetic bead-bound sample, and a desired fluid may then be injected into the droplet using another K-junction on the same device (e.g., in series)”, [0128]) and wash buffer flowing from a wash buffer inlet to a wash buffer outlet (see Bailey: “When using the device 500 for volume extraction, for example, washing buffer flows from the first side channel inlet port 526 through the first side channel 522 toward the K-junction 512”, [0129])
attracting said magnetic bead to move said magnetic bead across the wash buffer to an outlet component (see Bailey: “The magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads”, [0130]) 
outputting a portion of the wash buffer comprising non-analytes at the wash buffer outlet (see Bailey: “When using the device 500 for volume extraction, for example, washing buffer flows from the first side channel inlet port 526 through the first side channel 522 toward the K-junction 512”, [0129]; Fig 16A; Fig 18; the examiner notes that Bailey describes extraction of volume (i.e. non-analytes) and, as such, describes the limitation)
forming an output droplet comprising said magnetic bead in a portion of said wash buffer at an outlet of said microfluidic device (see Bailey: “Sample droplets and waste flow travel through the main channel 508 and the second side channel 524, respectively, to the detection region 538 where magnetic beads can be visualized using microscopy”, [0131]; the examiner notes that Bailey describes that the droplets contain part of the new volume, [0128]-[0130]).
wherein the input droplet further comprises a first concentration of non-analytes (see Bailey: “magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads.”, [0130]; the examiner notes that non-analytes is being considered to include everything that is not the magnetic beads).
the output droplet comprises a second concentration of non-analytes (the examiner notes that as part of the volume has been removed, the non-analyte concentration of the input and output droplets would be distinct). 
Bailey teaches that the volume is removed from the input droplet, removing unnecessary components from the input droplet while retaining components attached to the magnetic bead. Bailey also teaches an output droplet comprising the magnetic beads, part of the original volume and a volume of wash buffer (see Bailey: [0076]; [0128]). Bailey further describes that increasing the pressure on the anti-parallel flow decreased the amount of droplet volume split off from the original droplet (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction). 
Bailey does not explicitly teach that “the ratio of the first concentration of non-analytes to the second concentration of non-analytes is greater than 10:1”. 
However, based on the above teachings, where Bailey teaches removing unnecessary components from the input droplet while retaining components attached to the magnetic bead and adding wash buffer, it would have been well within the skill of one of ordinary skill in the art to have modified the amount of volume removed in the washing process by modifying the pressure on the anti-parallel flow to obtain a further reduction in the concentration of the non-analyte of 10:1 as claimed. As the amount of volume removed is a variable that can be modified, among others, by adjusting the pressure of the anti-parallel flow, with said amount of volume removed decreasing as said pressure is increased, the amount of volume removed (and, thus, the resulting number of non-analytes in the output droplet and ratio in relation to the number of non-analytes in the input droplet) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the modifying the amount of volume removed by changing the pressure of the anti-parallel flow in the apparatus of Bailey to obtain the ratio of non-analytes between the input and output droplet. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in Bailey reads upon Claim 1 as it achieves a reduction in the amount of non-analyte present in the output droplet when compared to the amount of non-analyte present in the input droplet. The examiner also notes that increasing the amount of volume removed from the input droplet would have advantageously provided a further reduction in the amount of undesired fluid present in the output droplet, effectively resulting in an outlet droplet comprising less non-analytes. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the pressure of the anti-parallel flow of Bailey to obtain an increase in volume reduction, and thus in removal of non-analytes, because Bailey teaches the pressure on the anti-parallel flow can affect the amount of droplet volume split off from the original droplet, , effectively resulting in an outlet droplet comprising less non-analytes (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction, and as the amount of volume removed is a variable that can be modified, among others, by adjusting the pressure of the anti-parallel flow, with said amount of volume removed decreasing as said pressure is increased, the amount of volume removed (and, thus, the resulting number of non-analytes in the output droplet and ratio in relation to the number of non-analytes in the input droplet) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention).

Regarding Claim 49, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said coalescing comprises destabilizing said input droplet (see Bailey: “disclosed devices can comprise electrode channels for droplet destabilization and manipulation”, [0004]; “electrode channels can be configured to enhance droplet destabilization and manipulation at the K-junction”, [0034]).

Regarding Claim 50, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said coalescing comprises providing an electric potential across said input droplet see Bailey: “droplets experience volume removal at the K-junction based on the applied pressure for the K-junction washing buffer in the presence of AC electric field delivered by the AC electrode channel”, [0129]).

Regarding Claim 51, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said attracting said magnetic bead comprises providing a magnetic field (see Bailey: “The magnet portion pulls magnetic beads away from the K-junction such that droplet material removed into the second side channel 524 of the K-junction 512 (e.g., waste flow) does not contain magnetic beads while droplet material remaining in the main channel 508 (e.g., sample droplets) does contain magnetic beads”, [0130]).

Regarding Claim 52, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said attracting said magnetic bead comprises moving said magnetic bead from a proximal side of the microfluidic device to a distal side of the microfluidic device while the wash buffer flows from an inlet side of the microfluidic device to an outlet side of the microfluidic device (see Bailey: “The electric field portion 504 can include an AC electrode 530 and a ground electrode 532… The magnet portion 503 can include one or more magnets…” [0113]-[0114]; Fig 16A; annotated Figure 16A below; the examiner notes that the arrangement describes by Bailey results in the claimed effect). 

    PNG
    media_image1.png
    422
    893
    media_image1.png
    Greyscale


Regarding Claim 55, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said magnetic bead comprises a binding moiety (see Bailey: “Magnetic beads may bind sample using common techniques like immunoprecipitation or other methods.”, [0128]).

	Regarding Claim 56, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein said output droplets comprise at least 95% of the magnetic beads and/or at least 95% of an analyte present in input droplets provided to said microfluidic device (see Bailey: “at least 95% of magnetic beads 544 are retained in the main channel 508, while 48% of droplet volume was split off into the waste droplets 540b in the second side channel 524”, [0127]). 

	Regarding Claim 57, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein the ratio of the first concentration of non-analytes to the second concentration of non-analytes is 100:1 to 1000:1 (see Claim 48, Bailey teaches removing undesired fluid by use of magnetic forces and solution exchange, where it is understood that Bailey performs a washing of the material such that non-analytes are removed, meeting the intended result of the method as a whole; see, also, MPEP 2111.04 (I) for information on Intended Result of a method step positively recited). 

	Regarding Claim 59, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein at least, 90% of the volume of the output droplet comprises wash buffer (the examiner notes that this limitation describes an intended result from using the device and does not further add additional limits to the method recited in claim as it represents a result of method steps performed).

Regarding Claim 60, modified Bailey teaches all the limitations as applied to Claim 48 and further teaches wherein the wash buffer flowing from the wash buffer inlet to the wash buffer outlet comprises a magnetic (the examiner notes that this limitation describes an intended result from using the device and does not further add additional limits to the method recited in claim as it represents a result of method steps performed. It is also noted that Bailey describes that at least 95% of the magnetic beads are retained in [0127], suggesting that some magnetic beads are lost to the wash buffer outlet).

Regarding Claim 61, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein at least, 90% of the volume of the output droplet comprises wash buffer (the examiner notes that this limitation describes an intended result from using the device and does not further add structural limits to the claim. As such, it is deemed that the device of Bailey is capable of this function and intended result).

Regarding Claim 62, modified Bailey teaches all the limitations as applied to Claim 39 and further teaches wherein the wash buffer flowing from the wash buffer inlet to the wash buffer outlet comprises a magnetic bead (the examiner notes that this limitation describes an intended result from using the device and does not further add structural limits to the claim. As such, it is deemed that the device of Bailey is capable of this function and intended result. It is also noted that Bailey describes that at least 95% of the magnetic beads are retained in [0127], suggesting that some magnetic beads are lost to the wash buffer outlet).


Claim(s) 44, 53 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (US 2016/0258902, already of record) in view of Chiu et al (US 2009/0217742, already of record).

	Regarding Claim 44, modified Bailey teaches all the limitations as applied to Claim 39. Modified Bailey teaches an input channel for the buffer fluid. 
Modified Bailey does not teach “comprising a plurality of wash buffer inlets configured to provide a plurality of substantially parallel laminarly co-flowing wash buffers”.
However, Chiu teaches the analogous art of methods and devices for forming and manipulating droplets (see Chiu: Abstract). Chiu teaches an arrangement in which liquid delivery structures can be composed of intersecting channels to transport carrier liquids towards a junction and further teaches that the device is operated under laminar flow conditions (see Chiu: [0031]; [0045]; Fig 1; the examiner notes that laminarly flowing flow lines would be substantially parallel to other laminarly flow lines within the fluid).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid delivery channels of modified Bailey to be 2 channels intersecting a main channel as taught by Chiu, because Chiu teaches that this allows the transport of carrier liquids towards a junction under laminar flow conditions (see Chiu: [0031]; [0045]; Fig 1; the examiner notes that laminarly flowing flow lines would be substantially parallel to other laminarly flow lines within the fluid).

Regarding Claim 53, modified Bailey teaches all the limitations as applied to Claim 48. Modified Bailey teaches an input channel for the buffer fluid. 
Modified Bailey does not teach “providing a plurality of laminarly co-flowing wash buffers and said attracting said magnetic bead comprises moving said magnetic bead across said plurality of laminarly co-flowing wash buffers”.
However, Chiu teaches the analogous art of methods and devices for forming and manipulating droplets (see Chiu: Abstract). Chiu teaches an arrangement in which liquid delivery structures can be composed of intersecting channels to transport carrier liquids towards a junction and further teaches that the device is operated under laminar flow conditions (see Chiu: [0031]; [0045]; Fig 1).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid delivery channels of modified Bailey to be 2 channels intersecting a main channel as taught by Chiu, because Chiu teaches that this allows the transport of carrier liquids towards a junction under laminar flow conditions (see Chiu: [0031]; [0045]; Fig 1). The examiner notes that changing the structure of modified Bailey to have a pair of fluid delivery structure for co-laminarly flowing a fluid, along with the magnet described in modified Bailey, would result in the beads moving across the laminar flow streams when the magnet is activated. 

Regarding Claim 58, modified Bailey teaches all the limitations as applied to Claim 48. Modified Bailey teaches processing the droplets. 
Modified Bailey does not teach “wherein said microfluidic device processes droplets at greater than 100 Hz”.
However, Chiu teaches the analogous art of methods and devices for forming and manipulating droplets (see Chiu: Abstract). Chiu teaches that microfluidic chips can have a tunable frequency of droplet formation from sub-Hz to thousands of Hz and the size of droplets can be adjusted from femtoliters to nanoliters (see Chiu: [0040]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the frequency of droplet formation of modified Bailey to be anywhere from sub-Hz to thousands of Hz, including making it 100 Hz, as taught by Chiu, because Chiu teaches that microfluidic chips can be tuned to obtain that frequency of droplet formation (see Chiu: [0040]).


Response to Arguments
Applicant's Arguments, filed on Aug 1, 2022, towards the previous prior art rejections on Page(s) 6-11 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 6-8 (also, Page(s) 8-9) of their Remarks, Bailey does not describe obtaining a 90% reduction of non-analytes between the input droplet and output droplet (i.e. a ratio of non-analytes of 10:1).  
The examiner respectfully disagrees. 
Regarding the current status of the claims, the examiner notes that Bailey teaches that increasing the pressure on the anti-parallel flow decreased the amount of droplet volume split off from the original droplet (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction). Thus, as Bailey teaches that the amount of volume removed is a variable that can be modified, among others, by adjusting the pressure of the anti-parallel flow, with said amount of volume removed decreasing as said pressure is increased, the amount of volume removed (and, thus, the resulting number of non-analytes in the output droplet and ratio in relation to the number of non-analytes in the input droplet) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the modifying the amount of volume removed by changing the pressure of the anti-parallel flow in the apparatus of Bailey to obtain the ratio of non-analytes between the input and output droplet. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, the invention disclosed in Bailey reads upon Claim 1 as it achieves a reduction in the amount of non-analyte present in the output droplet when compared to the amount of non-analyte present in the input droplet. The examiner also notes that increasing the amount of volume removed from the input droplet would have advantageously provided a further reduction in the amount of undesired fluid present in the output droplet, effectively resulting in an outlet droplet comprising less non-analytes. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the pressure of the anti-parallel flow of Bailey to obtain an increase in volume reduction, and thus in removal of non-analytes, because Bailey teaches the pressure on the anti-parallel flow can affect the amount of droplet volume split off from the original droplet, , effectively resulting in an outlet droplet comprising less non-analytes (see Bailey: [0090]; the examiner notes that Bailey describes the effect of varying pressure on the resulting extraction).
The examiner notes that Applicant can amend the claims to include any structural elements, or any method steps, that result in the described result (>90% removal of volume) to overcome the current rejections. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571)272-6871. The examiner can normally be reached on Mon-Fri, 9am - 3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-71297129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798